DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “free end of the metal shaft is designed as a polygon connection head” (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 


Claim Objections
Claims 1, 4, and 5 are objected to because of the following informalities:  
In claim 1, line 3, “in the side wall” should be changed to --a side wall--
In claim 1, line 8, “installed in” should be changed to --installed on--
In claim 4 lines 2-3, “connection thread for water hose” should be changed to --connection threads for water hoses--
In claim 5, “tighten” should be changed to --tightened--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
There is insufficient antecedent basis for the following limitations in the claims:
“the side wall” (claim 1 line 3)
“the same plane” (claim 1 line 5)
“the angle” (claim 1 line 5)
“the other end” (claim 1 line 8)
“the shaft hole” (claim 1 line 9)
“the central part” (claim 1 line 9)
“the outside of the pump body” (claim 1 line 10)
“the other end of the pump body” (claim 1 lines 10-11)
“the end” (claim 1 lines 11-12)
“the side of the central shaft hole” (claim 1 lines 13-14, both “the side” and “the central shaft hole” lack antecedent basis)
“the inner cavity body” (claim 1 line 14)
“the outer edge of the inner cavity body” (claim 2 line 2)
“the edge of the inner cavity” (claim 2 line 4)
“the outer ends” (claim 4 line 2)
“the pump body surface” (claim 5 line 2)
“the free end of the metal shaft” (claim 6 line 2)
Claim 1 recites “a water inlet and a water outlet which are communicated with the inner cavity” in line 4. It is unclear what this means in the context of the claim; in particular, it is 
Claim 1 recites “the inner cavity is designed with a cam-shaped structure” in line 6. It is unclear what shape a “cam-shaped structure” describes, since a cam structure may take on a wide variety of shapes. For examination purposes, the phrase “cam-shaped” is interpreted as round, which appears to be in line with applicant’s disclosure.
Claim 1 recites “the rubber impeller with a metal insert” twice in lines 7-8. The use of the phrase “a metal insert” (as opposed to “the metal insert”) results in a double-inclusion of the metal insert limitation, such that it is unclear whether the metal insert in lines 7-8 refers to an additional metal insert, or the metal insert introduced in line 2. For examination purposes, the metal insert of line 8 is interpreted as referring to the previously recited metal insert.
Claim 1 recites “a pump cover” in line 11. This limitation appears to be a double inclusion of the pump cover limitation; it is unclear whether the pump cover in line 11 refers to an additional pump cover, or the pump cover introduced in lines 1-2. For examination purposes, the pump cover of line 11 is interpreted as referring to the previously recited pump cover.
The term "near" in claim 1 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 recites “the side of the central shaft hole which is near to the inner cavity body” in lines 13-14. Since the term “near” is relative, and the .
Claim 1 recites the limitation “the inner cavity body” in line 14. As noted above, there is insufficient antecedent basis for this limitation in the claim; in addition, it is unclear if this refers to the “inner cavity” introduced previously in the claim. For examination purposes, the limitation “the inner cavity body” is interpreted as referring to the same structure as the “inner cavity.”
The term "tightly" in claim 2 is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 2 recites “an O ring is placed in the sealing groove and it is pressed tightly by the pump cover onto the pump body” in lines 3-4. Since the term “tightly” is relative, and the specification does not provide a standard to determine what level of force is required to be “pressed tightly,” one of ordinary skill in the art would not be able to determine the scope of the claim. For examination purposes, any pressed connection is considered to be “pressed tightly.”
Claim 3 is rejected by virtue of its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 201714684 U, hereinafter “Wang ‘684”, machine translation attached) in view of Doble (US 2,858,769, hereinafter “Doble”), further in view of Wang (US 2013/0243578 A1, hereinafter “Wang ‘578”).
Regarding claim 1, Wang ‘684 discloses a portable self-priming pump, characterized by comprising a pump body 1, a pump cover (see annotated Fig. 1 below), a rubber impeller 4 with an insert 3, and a shaft 2, an inner cavity formed by the pump body (the cavity in which impeller 4 is located), in the side wall of the pump body provided with a water inlet 5 and a water outlet 6 which are communicated with the inner cavity (as described in paragraphs 25 and 26 and shown in Fig. 1, water enters through water inlet 5 and exits through water outlet 6, driven by rubber impeller 4 through the inner cavity in which the impeller is located), the water inlet and the water outlet are in the same plane (as shown in Fig. 2) and the angle between their axes is set to 20 degrees - 160 degrees (as disclosed in paragraph 26, the angle range is less than 90 degrees, preferably 45 degrees, which lies within the range of 20 degrees - 160 degrees), the inner cavity is designed with a cam-shaped structure (as shown in Figs. 1 and 2, the shape of the pump and inner cavity are rounded, annular shapes defined by the central axis of rotation of the pump; as noted in the 112 rejection above, “cam-shaped” is interpreted as round) and the rubber impeller with an insert is placed in the inner cavity (as shown in Fig. 1), the rubber impeller with an insert is installed in one end of the metal shaft (as shown in Fig. 1, the rubber impeller 4 and insert 3 are installed on the right end of the shaft in the frame of reference of Fig. 1), and the other end of the metal shaft passes through the shaft hole in the central part of one end surface of the pump body (shaft hole indicated in annotated Fig. 1 below) and extends to the outside of the pump body (as shown in Fig. 1, the left portion of shaft 2 in the frame of reference of Fig. 1 is outside the pump body 1), and the other end of the pump body is provided with a pump cover that is covered at the end (pump cover indicated in annotated Fig. 1 below), between the shaft hole and the metal shaft, an oil seal 9 is arranged on the metal shaft (shown 

    PNG
    media_image1.png
    616
    708
    media_image1.png
    Greyscale

	Wang ‘684 is silent regarding the insert and the shaft being made of metal.
	However, Doble discloses a pump with a rubber impeller, and teaches that the use of metal in pump shafts is known (see Doble, Col. 1 lines 50-66, which disclose steel shafts for use in pumps) as well as metal inserts for rubber impellers (sheet metal hub 30, described in Doble, Col. 3 lines 15-29 and shown in Fig. 1). Therefore, because both Wang ‘684 and Doble teach known shaft and insert structures for pumps, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the material taught by Doble for the material of Wang ‘684 to achieve the predictable result of 
	Wang ‘684 in view of Doble is silent regarding a pressure sleeve arranged on the shaft, the oil seal being installed outside of the pressure sleeve. 
	However, Wang ‘578 discloses a water pump comprising a shaft with a sealing structure, the sealing structure comprising an oil seal 8 and a pressure sleeve (water thrower 9, shown in Fig. 1, is interpreted as a “pressure sleeve”) arranged on the shaft 10-1, the oil seal 8 being installed outside of the pressure sleeve (oil seal 8 is shown as being installed as a separate component, i.e. outside of, the water thrower 9). Wang ‘578 discloses the oil seal 8 and water thrower 9 work together to prevent water from entering the motor (Wang ‘578, paragraph 35). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to modify Wang ‘684 in view of Doble to include a pressure sleeve arranged on the shaft, the oil seal being installed outside of the pressure sleeve, as taught by Wang ‘578, for the purpose of providing improved sealing capability around the shaft to prevent water from entering the motor.
	Regarding claim
Regarding claim 2, Wang ‘684 further discloses a sealing groove is arranged on the outer edge of the inner cavity body of the pump body (see Wang ‘684, Fig. 1, which shows a groove in pump body 1 containing sealing ring 8), and an O ring (sealing ring 8) is placed in the sealing groove and it is pressed tightly by the pump cover onto the pump body at the edge of the inner cavity (as shown in Fig. 1, the cover presses the sealing ring 8 against pump body 1).
	Regarding claim 3, Wang ‘684 in view of Doble, and further in view of Wang ‘578 discloses the invention of claim 1, as set forth above.
Wang ‘684 in view of Doble, and further in view of Wang ‘578 does not explicitly disclose the angle formed between the water inlet axis and the water outlet axis is set to 50 degrees - 130 degrees.
However, Wang ‘684 discloses an overlapping range for the angle formed between the water inlet axis and the water outlet axis of less than 90 degrees (Wang ‘684, paragraph 26). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to modify this angle to be to 50 degrees - 130 degrees, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Wang ‘684 further discloses the outer ends of the water inlet and the water outlet are provided with connection thread for water hose (shown in Wang ‘684, Fig. 2). 

Regarding claim 5, Wang ‘684 further discloses fasteners connecting the pump cover to the pump body (shown but not labeled in Figs. 1 and 2); however Wang ‘684 is silent regarding the pump body surface which is in connection to the pump cover is provided with a plurality of thread holes, the pump cover is provided with a plurality of through-holes which are matched with the thread holes on the pump body, the pump cover and the pump body are connected and tighten by screws going through the thread holes on the pump body and the through-holes on the pump cover.
However, Wang ‘578 further teaches a pump cover 2 connected to a pump body 5, the pump body surface which is in connection to the pump cover is provided with a plurality of thread holes (holes in pump body 5 shown in Fig. 1 of Wang ‘578 for screws 1), the pump cover is provided with a plurality of through-holes which are matched with the thread holes on the pump body (holes in pump cover 2 shown in Fig. 1), the pump cover and the pump body are connected and tighten by screws 1 going through the thread holes on the pump body and the through-holes on the pump cover (as described in paragraph 36 and shown in Figs. 1 and 3). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pump of Wang ‘684 to have the pump body surface which is in connection to the pump cover provided with a plurality of thread holes, the pump cover provided with a plurality of through-holes which are matched with the thread holes on the pump body, the pump cover and the pump body connected and tighten by screws going through the thread holes on the pump body and the through-holes on the pump cover, as taught by Wang ‘578, for the purpose of connecting the pump cover to the pump body.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘684 machine translation attached) in view of Doble, further in view of Wang ‘578, and further in view of Haugen et al. (US 6,616,412, hereinafter “Haugen”).
	Regarding claim 6, Wang ‘684 in view of Doble, and further in view of Wang ‘578, discloses the invention of claim 1, as set forth above.
	Wang ‘684 in view of Doble, and further in view of Wang ‘578, is silent regarding the free end of the metal shaft is designed as a polygon connection head.
	However, Haugen discloses an impeller 12 with a shaft (stem 22, shown in Fig. 1), and teaches that polygonal shaft couplings for impellers are known (see for example Col. 1 lines 12-55, which describe prior art polygonal shaft couplings). Haugen teaches that polygonal shaft couplings allow connections between shafts while providing advantages over conventional splined connections by eliminating wear on splines, notch effects, and higher torsional stresses (Col. 1 lines 19-22). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shaft of Wang ‘684 in view of Doble, and further in view of Wang ‘578, to have the free end of the metal shaft designed as a polygon connection head, as taught by Haugen, since this amounts to no more than the arrangement of prior art elements (the shaft of Wang ‘684 in view of Doble, and further in view of Wang ‘578) in a known configuration (a polygonal shape, as taught by Haugen) to achieve predictable results (allowing the shaft to connect to a correspondingly-shaped structure). In addition, Haugen teaches this may be done for the purpose of gaining an advantage over conventional splined connections by eliminating wear on splines, notch effects, and higher torsional stresses (Haugen, Col. 1 lines 19-22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745